UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7447


ALBERT RANDOLPH,

                Plaintiff – Appellant,

          v.

LORETTA KELLY, Warden-Chief; KEITH DAWKINS, Unit Manager
Housing Unit 4; R. WALLACE, Treatment Program Supervisor; D.
JONES/SHIFTLETT, Mrs., former TPS; D. HUDSON, Grievance
Coordinator; D. BERNADO, Mrs., Grievance Office/Designer;
WITT, Mrs., Offender Records/Designer; BAILEY, Mrs., Medical
Administrator; WEBB, Mrs., LPN Nurse; G.F. SIVELS, Mrs.,
Regional Ombudsman; DAVID ROBINSON, Regional Director;
EVANS, Mrs., Offender Records, Designee,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00708-RLW)


Submitted:   December 16, 2010            Decided:   December 29, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert Randolph, Appellant Pro Se.    William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Albert Randolph seeks to appeal the district court’s

order denying his motion for summary judgment on his 42 U.S.C.

§ 1983 (2006) complaint.             This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).           The order Randolph seeks to appeal

is   neither    a   final    order   nor   an    appealable   interlocutory     or

collateral order.           Accordingly, we deny Randolph’s motion for

transcript at government expense and dismiss the appeal for lack

of jurisdiction.         We dispense with oral argument because the

facts   and    legal    contentions     are     adequately    presented    in   the

materials      before   the    court   and      argument   would   not    aid   the

decisional process.

                                                                         DISMISSED




                                           2